Rothrock, J.
An appeal from the order made in this case is not authorized by law. Section 3164 of the Code provides that an appeal may be taken from the following orders: (1) An order made affecting a substantial right in an action, when such order, in effect, determines the action, and prevents a judgment from which an appeal might be taken ; (2) a final order made in special proceedings, affecting a substantial right therein, or made on a summary application in an action after judgment * * It is apparent that the order made in this case does not come within either of the above provisions of the statute. The ruling made was a decision upon the right of the defendant to compel Mary Arns to answer questions, the answers to be used as evidence in the trial of the case. There is no appeal from rulings of this character. This was long ago determined by this court. Richards v. Burden, 31 Iowa, 305. It is unnecessary to do more than cite the case. It is in principle precisely to the point. The appeal must be
Dismissed.